101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.
ACTIVE GLASS CORP., Petitioner-Appellant,v.ARCHITECTURAL AND ORNAMENTAL WORKERS LOCAL UNION 580,International Association of Bridge, Structural andOrnamental Iron Workers;  Trustees of the Local Union 580 ofthe International Association of Bridge, Structural andOrnamental Iron Workers Pension Fund;  Trustees of the LocalUnion 580 of the International Association of Bridge,Structural and Ornamental Iron Workers Vacation Fund;Trustees of the Local Union 580 of the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers Annuity Fund;  Trustees of the Local Union 580 ofthe International Association of Bridge, Structural and IronWorkers Apprentice-Journeyman Educational Fund;  Trustees ofthe Ornamental Institute of New York Fund;  Trustees of theInstitute of the Ironworking Industry Fund;  Glaziers LocalUnion 1087, International Brotherhood of Painters and AlliedTrades;  Trustees of Glass Industry Insurance Fund;Trustees of Glaziers Local Union 1087 Pension Fund;Trustees of Glaziers Local 1087 Vacation and Holiday Fund;Trustees of Local 1087 Annuity Fund;  Trustees of the JointLabor Management Apprenticeship and Training Committee ofthe Glazing Industry;  Trustees of Glaziers Local 1087Supplementary Unemployment Disability Fund;  DistrictCouncil of New York City and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America;  Tursteesof District Council of New York City and Vicinity of theUnited Brotherhood of Carpenters and Joiners of AmericaWelfare Fund;  Trustees of District Council of New York Cityand Vicinity of the United Brotherhood of Carpenters andJoiners of America Pension Fund;  Trustees of DistrictCouncil of New York City and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America AnnuityFund;  Trustees of District Council of New York City andVicinity of the United Brotherhood of Carpenters and Joinersof America Apprenticeship, Journeymen Retraining, Educationand Industry Fund;  Trustees of District Council of New YorkCity and Vicinity of the United Brotherhood of Carpentersand Joiners of America Scholarship Fund;  Trustees ofCarpenters Relief and Charity Fund;  Trustees of New YorkState Carpenters Labor-Management Fund, Respondents-Appellees.

No. 95-9158.
United States Court of Appeals, Second Circuit.
June 25, 1996.
Richard M. Greenspan, Ardsley, NY, for Appellant.
Edward J. Groarke, Garden City, NY, for Appellees Local Union 580 and Trustees of Local Union 580 Funds.
Robert P. O'Brien, Mineola, NY, for Appellees Glaziers Union and Glaziers Fund.
William D. Frumkin, White Plains, NY, for Appellees District Council of N.Y. and Vicinity, United Brotherhood of Carpenters and Joiners and Carpenters Benefit Funds.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Leisure's Opinion and Order dated February 8, 1995.